DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 2019/0224773) 
With regard to claim 1, Radomiski teaches a method of joining a multiple member work-piece (FIG. 6E), the method comprising: providing a steel first work-piece (332) having a first thickness; providing a second work-piece (330) having a second thickness, the first thickness being at least twice the second thickness (FIG. 6E); disposing a third material (320); and resistance welding the first and second work-pieces (332/330) and the third material (320) together.  Furthermore, the third material (320) is in contact with the second workpiece (332) (“In this embodiment where a sheet is connected to a casted part 332, the rivet extends only into a portion of the casted part 332 and not fully through the casted part.   The rivet is designed to allow of connection of a sheet (or other structure) to a second part with no limit in depth and/or thickness…..”, para. [0048])

With regard to claim 2, Radomski teaches providing the first thickness (of workpiece 332) as being at least three times the second thickness (FIG. 6E).
With regard to claim 3, while Radomski does not teach the first and second work-pieces (332/330) being formed of the same material; however, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to provide a secure connecting mechanism between two metal workpieces which are disparate in size/shape as the citation explicitly states: ““the present specification becomes particularly advantageous (i.e., joining aluminum to steel where only steel was previously used, but was very heavy)….”, para. [0033].   
With regard to claim 4, Radomski teaches providing the third material (320) as being a rivet; and piercing the rivet into the second work-piece (330) (“In this embodiment where a sheet is connected to a casted part 332, the rivet extends only into a portion of the casted part 332 and not fully though the casted part. The rivet is designed to allow of connection of a sheet (or other structure) to a second part with no limit in depth and/or thickness, para...”, para. [0048]).
With regard to claim 5, Radomski teaches creating a bulge extending from the second work-piece (130) at a faying interface between the first and second work-pieces (132/130) (see weld bulging into workpiece 132 in FIG. 5).
With regard to claim 13, the claim relates to a bonded assembly which includes the same limitations as that of claim 1 which is directed toward a method of joining a multiple member-workpiece, except claim 13 is directed toward an assembly.   Furthermore, it has been held that where the claimed .    
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 2019/0224773) in view of Wang et al. (US 2019/0363328)
With regard to claim 6, Radomski teaches the invention as claimed above and teaches providing the rivet (320) having a head (118, FIG. 5) and disposing the head on an outer side of the second work-piece, wherein the step of resistance welding includes pressing a first electrode against the head of the rivet (one-sided electrode applying force and current to be applied to rivet, para. [0047]).   However, Radomski does not teach a second electrode against an outer side of the first work-piece and passing a current between the first and second electrodes through the first and second work-pieces and through the rivet; however, Wang teaches a second electrode (34; FIG. 4) applying force and energy to a workpiece 26 and a first electrode (32; FIG. 4) similarly applying force and energy to a workpiece 22.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Radomski reference, to include a second electrode, as suggested and taught by Wang, for the purpose of providing greater energy to more quickly further the welding process (para. [0030]).   
With regard to claim 7, Radomski teaches providing the head (118) having a third thickness (FIG. 5), the third thickness being less than twice the second thickness (FIG. 5 second thickness 130 or FIG. 6E second thickness 330), and the third thickness being greater than one-fifth the second thickness (FIG. 6E).
With regard to claim 8, Radomski teaches piercing the rivet (rivet 120 of FIG. 5 or rivet 320 of FIG. 6E) completely through the second work-piece and into the first work-piece (“In this embodiment where a sheet is connected to a casted part 332, the rivet extends only into a portion of the casted part 332 and not fully through the casted part.   The rivet is designed to allow of connection of a sheet (or other structure) to a second part with no limit in depth and/or thickness…..”, para. [0048]).
Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 10,632,560)
With regard to claim 1, Pederson teaches a method of joining a multiple member work-piece (FIG. 5), the method comprising: providing a first work-piece (22) having a first thickness (FIG. 5); providing a second work-piece (2) having a second thickness (FIG. 5), the first thickness being at least twice the second thickness (see multiple thickness of at least three in FIG. 5); disposing a third material (4) in contact with the second work-piece (2); and resistance welding the first and second work-pieces and the third material together (col. 5, ln. 21-27).
Pederson does not teach that the workpieces are steel within the embodiment; however, Pederson teaches in an alternative embodiment that: “For example the following combinations of materials are joinable with the method according to the invention in a form fitting and/or materially bonded manner: Aluminum/steel, lightweight metal/steel, steel/plastic, light weight metal/plastic, plastic/aluminum, steel/steel, (different types of alloys), aluminum and plastic/steel or plastic/lightweight connections. Within the framework of the invention, fiber composite materials can also be coupled with steel alloys or similar materials….” (col. 2, ln. 26-34).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the primary embodiment in the Pederson reference, such that the workpieces are steel, as suggested and taught by Pederson in the secondary embodiment, for the purpose of providing application of the process within a varied number of fields (automotive, aerospace, etc.) for joining various materials (col. 2, ln. 35-57).   
With regard to claim 13, the claim relates to a bonded assembly which includes the same limitations as that of claim 1 which is directed toward a method of joining a multiple member-workpiece, except claim 13 is directed toward an assembly.   Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".  Accordingly, the prior art cited against claim 1 is equally aplicable toward claim 13.    
With regard to claim 14, Pederson teaches the first thickness is at least three times the second thickness (FIG. 5 illustrates the thickness of element 2 being at least three times that of element 22).
.   
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 10,632,560) in view of Radomski et al. (US 2019/0224773)
With regard to claim 16, Pederson teaches the third material (4) is in the form of a rivet having a shank inserted into the second member (see rivet collar 19 which is inserted into element 2 in FIG. 5).   Pederson does not teach the rivet having a head disposed on an outer side of the second member, the head of the rivet being bonded to the second member.   However, Radomski teaches the rivet (120) having a head (118) disposed on an outer side of the second member (132), the head of the rivet being bonded to the second member (132)(FIG. 5).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pederson reference, such that the rivet having a head disposed on an outer side of the second member, the head of the rivet being bonded to the second member, as suggested and taught by Radomski, for the purpose of providing a flush flat surface with the upper material to comply with industry application requirements (para. [0045]).   
With regard to claim 17, Radomski teaches the head (118) having a third thickness (FIG. 5), the third thickness being less than twice the second thickness (thickness of 132)(FIG. 5), and the third thickness being greater than one-fifth the second thickness (FIG. 5).


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761